Exhibit 10.1

 

LOGO [g452476offer-harmitsingh1210.jpg]

December 10, 2012

Harmit Singh

100 East Huron St, Unit # 4803

Chicago, IL 60611

Dear Harmit:

I am delighted to confirm our offer of employment to join Levi Strauss & Co.
(LS&Co.) as Executive Vice President & Chief Financial Officer, reporting to me.
Your start date is to be January 16th, 2013. The details of our offer are as
follows:

Work Location

Your work location will be San Francisco, CA.

Salary

Your starting salary will be $12,987 per week (approximately $675,000.00 per
year). This position is assigned to the Executive Band in the company’s
compensation program.

Annual Incentive Plan

Your target participation in the Annual Incentive Program (AIP) is 80% of your
base salary, with a 2013 target value of $540,000. AIP awards are prorated based
on date of hire. This payment will be made in the first quarter of 2014. A
detailed explanation of the program is included with this letter.

Long Term Incentive - Stock Appreciation Rights

You will participate in the Company’s Equity Incentive Plan each year. For 2013,
you are entitled to receive Stock Appreciation Rights (SARs) with a total target
value of $1,300,000.00. This grant would be made in February 2013, subject to
Board approval. Should the terms of the Equity Incentive Plan or SAR program
change prior to that date, your $1,300,000 target will not change.



--------------------------------------------------------------------------------

Singh - 2

Signing Bonus

You will receive a one-time signing bonus of $250,000.00 (less applicable
taxes), paid within 30 days of your hire date.

This signing bonus is offered in anticipation of the contributions you will make
to our business over time. In the event that you resign before completing
twenty-four (24) months of employment, or you are terminated for cause before
twenty-four (24) months of employment, you will be required to repay the
prorated, remaining balance of your signing bonus. Any such repayment may be
deducted in whole or in part from any final payments due to you.

We will provide you with our standard a Signing Bonus Acknowledgment and Payback
Agreement. Please sign and return the Payback Agreement.

Benefits

Our offer also includes participation in our flexible benefits program. There
are a number of benefit options available to you in the areas of health care and
life insurance, as well as our long term savings programs which provide
important tax advantages for your savings.

You are eligible to participate in the executive perquisite programs associated
with a position at your level. The total benefit of these programs, including
parking and the perquisite cash allowance, is approximately $15,000.00. The
value of the perquisite cash allowance is $15,000.00 per year, paid out to you
in two installments each year. The first payment is in January and the second is
in June.

You are eligible to accrue three (3) weeks of TOPP (Time Off with Pay Program)
during your first year of employment. We will make an exception and offer you an
additional week of TOPP in your first year, banked in full at date of hire.

Relocation

You are eligible for relocation benefits to facilitate the move to the San
Francisco area. A summary will be provided to you from Veronica Harris, Mobility
Services. She will assist in the coordination of your relocation. Veronica can
be reached at (312)-693-3688.

The above describes some of the terms of Levi Strauss and Co.’s compensation and
benefit programs, which may be updated periodically. The official documents
govern in all cases. Questions about your compensation, benefits or other Human
Resources related issues may be directed to Dan Suffoletta, Vice President, HR
Services at 415-501-6752.



--------------------------------------------------------------------------------

Singh - 3

Worldwide Code of Business Conduct

LS&Co.’s Worldwide Code of Business Conduct (WCOBC) sets out basic principles to
guide all employees of the Company on how LS&Co. conducts business, while at the
same time provides helpful guideposts for behavior while on the job. Compliance
with the WCOBC is a fundamental condition of employment, and employees are
required to sign a Statement of Commitment agreeing to abide by the principles
set forth in the document. LS&Co.’s WCOBC is available for review on our website
at http://www.levistrauss.com/careers/culture.

Severance

You are eligible to receive severance under the terms of the Company’s Executive
Severance Plan, which may be amended at any time as set forth in the Plan. A
summary of those terms is attached hereto, and is qualified in its entirety by
the full policy which you have received.

Other

You will need to provide evidence that you are legally authorized to work in the
United States. Please refer to the attached sheet for the type of evidence
required according to the government’s I-9 regulations. Your employment is
specifically conditioned upon your providing this information within 72 hours of
your start date.

LS&Co. expects your association with the company will be mutually beneficial.
Nonetheless, LS&Co. is an “at-will employer,” which means you or LS&Co. can
terminate your employment at LS&Co. at any time with or without cause, and with
or without notice. Only the President, Chief Executive Officer or Senior Vice
President Human Resources can authorize an employment agreement to the contrary
and then such employment agreement must be in writing.

Harmit, we are very excited about you joining the company. We are confident that
you will make a valuable contribution to LS&Co.’s business.

Sincerely,

Chip Bergh

President and Chief Executive Officer

 

                     /s/ Harmit Singh

 

December 10, 2012

Signed:                Harmit Singh   Date

Attached:

Executive Severance Plan